                                                                                                                                   Case 4:19-cv-07789-YGR Document 56 Filed 12/10/20 Page 1 of 2




                                                                                                                              1 GAVIN D. WHITIS, State Bar No. 184133
                                                                                                                                gwhitis@wfbm.com
                                                                                                                              2 JENNIFER A. MORIN, State Bar No. 234925
                                                                                                                                jmorin@wfbm.com
                                                                                                                              3 WFBM, LLP
                                                                                                                                601 Montgomery Street, Ninth Floor
                                                                                                                              4 San Francisco, California 94111-2612
                                                                                                                                Telephone: (415) 781-7072
                                                                                                                              5 Facsimile: (415) 391-6258
                                                                                                                              6 Attorneys for Defendant and
                                                                                                                                Cross-Claimant
                                                                                                                              7 NEUTRAL POSTURE, INC.
                                                                                                                              8
                                                                                                                              9                       UNITED STATES DISTRICT COURT
                                                                                                                             10      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
                                                                                                                             11
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                                KBM OFFICE EQUIPMENT, INC., a               Case No. 4:19-cv-07789-YGR
Walsworth




                                                                                                                             13 California corporation,
                                                                                                                                                                            ORDER GRANTING JOINT
                                                                                                                             14              Plaintiff,                     STIPULATION TO DISMISS
                                                                                                                                                                            DEFENDANT/COUNTER-
                                                                                                                             15        v.                                   CLAIMANT NEUTRAL POSTURE,
                                                                                                                                                                            INC.'S COUNTER-CLAIMS WITH
                                                                                                                             16 NEUTRAL POSTURE, INC., a Texas              PREJUDICE
                                                                                                                                corporation; and DOES 1-20, inclusive,
                                                                                                                             17
                                                                                                                                             Defendants.                    Filed:              October 24, 2019
                                                                                                                             18                                             Trial Date:         October 25, 2021
                                                                                                                             19 AND RELATED COUNTER-CLAIMS
                                                                                                                             20
                                                                                                                             21
                                                                                                                             22
                                                                                                                             23
                                                                                                                             24
                                                                                                                             25
                                                                                                                             26
                                                                                                                             27
                                                                                                                             28
                                                                                                                                                                         -1-                  Case No. 4:19-cv-07789-YGR
                                                                                                                                   JOINT STIPULATION TO DISMISS DEFENDANT/COUNTER-CLAIMANT NEUTRAL POSTURE, INC.'S
                                                                                                                                                            COUNTER-CLAIMS WITH PREJUDICE
                                                                                                                                    Case 4:19-cv-07789-YGR Document 56 Filed 12/10/20 Page 2 of 2




                                                                                                                              1          The parties to this action are Plaintiff and Counter-Defendant KBM OFFICE
                                                                                                                              2 EQUIPMENT, INC. and Defendant and Counter-Claimant NEUTRAL POSTURE,
                                                                                                                              3 INC. (the "Parties"). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                                                                                                                              4 the Parties hereby stipulate and agree to dismiss the Counter-Claims of NEUTRAL
                                                                                                                              5 POSTURE, INC. in their entirety and with prejudice, each party to bear its own
                                                                                                                              6 costs.
                                                                                                                              7
                                                                                                                              8 Dated: December 3, 2020              ROBERTSON & LEWIS
                                                                                                                              9
                                                                                                                             10
                                                                                                                                                                     By:         /s/ Wm. Thomas Lewis
                                                                                                                             11
                                                                                                                                                                           WM. THOMAS LEWIS
            ONE CITY BOULEVARD WEST, FIFTH FLOOR


                                                                                   TEL (714) 634-2522 • FAX (714) 634-0686




                                                                                                                             12                                            Attorney for Plaintiff and Counter-
                                                   ORANGE, CALIFORNIA 92868-3677




                                                                                                                                                                           Defendant KBM OFFICE EQUIPMENT,
Walsworth




                                                                                                                             13
                                                                                                                                                                           INC.
                                                                                                                             14
                                                                                                                             15 Dated: December 3, 2020              WFBM, LLP
                                                                                                                             16
                                                                                                                             17
                                                                                                                             18                                      By:         /s/ Gavin D. Whitis
                                                                                                                                                                           GAVIN D. WHITIS
                                                                                                                             19
                                                                                                                                                                           Attorney for Defendant and Counter-
                                                                                                                             20                                            Claimant NEUTRAL POSTURE, INC.
                                                                                                                             21
                                                                                                                             22
                                                                                                                             23     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                             24
                                                                                                                                    Date: 12/10/2020                         _____________________________
                                                                                                                             25                                                   Yvonne Gonzalez Rogers
                                                                                                                             26                                                  United States District Judge
                                                                                                                             27
                                                                                                                             28
                                                                                                                                                                          -2-                  Case No. 4:19-cv-07789-YGR
                                                                                                                                    JOINT STIPULATION TO DISMISS DEFENDANT/COUNTER-CLAIMANT NEUTRAL POSTURE, INC.'S
                                                                                                                                                             COUNTER-CLAIMS WITH PREJUDICE
